Citation Nr: 0916005	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for prostate cancer with 
impotence and urinary leakage, currently rated as 60 percent 
disabling, to include whether the reduction from 100 percent 
to 60 percent effective from April 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to October 
1969.
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which effected the reduction of the 100 
disability rating assigned for prostate cancer with impotence 
and urinary leakage to 40 percent, effective from April 1, 
2005.

This matter also comes before the Board from a June 2005 
rating decision in which the RO increased the evaluation for 
residuals of prostate cancer to 60 percent, effective April 
1, 2005.  The Board notes, by way of history, that in a June 
2004 rating decision, the RO had granted service connection 
for prostate cancer, and assigned a 100 percent disability 
rating, effective from November 3, 2003.


FINDINGS OF FACT

1.  Service connection for residuals of prostate cancer was 
granted, and a schedular 100 percent evaluation was assigned, 
effective from November 3, 2003, by a rating decision issued 
to the Veteran in June 2004, which also advised the Veteran 
that the 100 percent rating for prostate cancer under 
treatment was not considered permanent and was subject to 
future review.

2.  Following a June 2004 VA examination, which demonstrated 
that there was no local reoccurrence of prostate cancer and 
no metastasis of prostate cancer, in August 2004, the RO 
issued a proposal to reduce the rating for residuals of 
prostate cancer from 100 percent to a lower level, as 
required by the terms of the diagnostic code, since the 
Veteran's treatment through surgery, radiation, and 
chemotherapy had been completed.

3.  Reduction of the Veteran's disability rating for prostate 
cancer from 100 percent to 40 percent was formally 
implemented, effective from April 1, 2005, by a February 2005 
rating decision, and later increased to 60 percent, effective 
from April 1, 2005, by a May 2005 rating decision.

4.  The Veteran does not have persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion; nor does 
the Veteran require regular dialysis, or precluded from 
engaging in more than sedentary activity due to having 
persistent edema and albuminuria; or BUN more than 80mg%; or, 
creatine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  


CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation 
were met, and the criteria for restoration of a 100 percent 
rating for residuals of prostate cancer are not met.  38 
C.F.R. §§ 3.105(e), 4.115b, DC 7528 (2008).

2.  The criteria for a disability evaluation greater than 60 
percent for residuals of prostate cancer are not met.  38 
U.S.C.A. §§ 1155, 5013A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.115b, DC 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the Veteran was awarded service connection for prostate 
cancer, it was evaluated under 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7528.  Under DC 7528, active malignant neoplasms of 
the genitourinary system are rated as 100 percent disabling.  
38 C.F.R. § 4.115b, DC 7528.  Thereafter, following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedures, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  DC 7528.  If there has been no local 
reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.

As required by the terms of DC 7528, the Veteran was afforded 
VA examination in June 2004.  This examination disclosed that 
the Veteran underwent a radical retropubic prostatectomy in 
December 2003 and that he has had no adjuvant therapy.  The 
Veteran's PSA (prostate specific antigen) was within the 
normal range, according to the VA examiner.  The examiner 
concluded that there was no recurrence of the prostate 
cancer.

The VA regulation at 38 C.F.R. § 3.105 provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  

In this case, the RO prepared such a proposal and issued it 
to the Veteran in August 2004.  The proposal provided 
detailed reasons for the reduction, and explained to the 
Veteran that his cancer was no longer considered active with 
good results.

The Veteran was advised that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
Veteran was also informed that he could request a 
predetermination hearing, provided that the request is 
received by VA within 30 days from the date of the notice.  
See August 20, 2004 letter from RO to Veteran.  The letter 
further advised the Veteran that, if additional evidence was 
not received within the 60 day period and no hearing was 
requested, final rating action will be taken and the award 
(the 100 percent evaluation) would be reduced effective the 
first day of the third month following notice of the final 
decision.  38 C.F.R. §§ 3.105(e), (h).

The Veteran sent in a notice of disagreement for the proposed 
reduction, but did not submit additional evidence.  In 
February 2005, the RO ordered the reduction to 40 percent as 
of April 1, 2005.  The Veteran sent in additional evidence, 
and a rating decision of May 2005 ordered that the evaluation 
be increased to 60 percent as of April 1, 2005.  The Veteran 
appealed.

The reduction of the Veteran's total evaluation for prostate 
cancer was proper.  By the terms of DC 7528, the RO was 
required to consider whether his prostate cancer remained 
active.  VA examination and VA clinical records disclosed no 
active prostate cancer, no active prostate cancer treatment, 
and no local metastasis or recurrence of prostate cancer.  
The Veteran has submitted additional VA outpatient treatment 
records since the proposed rating reduction.  The records 
uniformly disclose that all clinical evaluations are 
consistent with the RO's February 2005 determination that 
Veteran had no current active prostate cancer, no active 
prostate cancer treatment, and no local metastasis or 
recurrence of prostate cancer.

If doubt remains after review and consideration of the 
record, then the rating in effect should be continued.  See 
38 C.F.R. § 3.344(b).  The Veteran may not be required to 
prove by a preponderance of the evidence that he is entitled 
to the continuance of the rating in effect.  Rather, to 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).

In this case, the evidence from June 2004 to the present 
consistently shows that the Veteran does not have active 
prostate cancer, is not under current treatment for prostate 
cancer, and there is no local metastasis or recurrence of 
prostate cancer.  Although the Veteran clearly has residuals 
of prostate cancer, DC 7528 makes it clear that residuals 
alone cannot serve as a basis for continuation or restoration 
of a 100 percent evaluation for prostate cancer.  The 
residuals are the basis for the current 60 percent 
evaluation, without which there would be no basis for the 
evaluation of 60 percent. 

Accordingly, the previously assigned 100 percent disability 
evaluation was no longer supported, and, in accordance with 
the terms of DC 7528 and the overwhelming medical evidence, 
termination of the 100 percent evaluation was required.  The 
evidence clearly establishes that the procedures specified in 
DC 7528 and 38 C.F.R. § 3.105 were followed.  The rating 
reduction was proper.  There is no procedural or clinical 
evidence which supports restoration of the 100 percent 
evaluation.  The claim that the reduction was improper and 
that restoration of the 100 percent evaluation is warranted 
must be denied.

Having concluded that the reduction was proper, the Board 
must consider whether a rating in excess of 60 percent for 
residuals of prostate cancer is warranted.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

As noted above, DC 7528 provides that the residuals of 
prostate cancer may be evaluated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. § 
4.115b.  Voiding dysfunction is to be rated on the basis of 
urine leakage, frequency, or obstructed voiding.

The Veteran is currently rated at 60 percent disabling under 
voiding dysfunction per 38 C.F.R. § 4.115b, DC 7528.  Sixty 
percent is the highest disability rating available for 
voiding dysfunction.  For an 80 percent disability rating, 
the Veteran must have renal dysfunction with persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  

For a 100 percent rating, the Veteran must have renal 
dysfunction require regular dialysis, or precluded from 
engaging in more than sedentary activity due to having 
persistent edema and albuminuria; or BUN more than 80mg%; or, 
creatine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  

The Board has reviewed the evidence submitted in support of 
the Veteran's claim for an increased rating.  Of record is 
the VA examination from June 2004.  The examiner noted the 
Veteran's frequency of urination and his erectile 
dysfunction.  He also noted that the Veteran had regained 
weight after his treatment.  The examiner did not find that 
the Veteran suffered renal dysfunction or symptomatology such 
as persistent edema with albuminura, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.

The Veteran had a VA examination in March 2007.  The examiner 
did not indicate that he reviewed the claims file; however, 
as the cited history appears accurate and as it is the 
Veteran's current health that is at issue, the Board finds 
that the examiner's failure to review the claims file does 
not prejudice the Veteran.

The examiner indicated that the Veteran has had occasional 
dysuria, frequency of urination, and urgency and has numerous 
episodes of urinary incontinence averaging 8 to 10 times per 
day or more.  The Veteran wears an average of 7-8 diapers per 
day.  The Veteran suffers erectile dysfunction.  

The examiner stated that there is no metastasis.  The Veteran 
denied testicular swelling, but has occasional pains in his 
testicles and occasional blood in his urine.  The Veteran 
occasionally loses his urine and has stress incontinence with 
hippus, coughing or sneezing.  He also suffers occasional 
constipation with loose stools.  The examiner stated that the 
Veteran's weight was stable and that he did not require 
medication for his urinary problem.

The diagnosis was radical retropubic prostatectomy with 
bilateral testicular tenectomy December 2005 with residuals 
of dysuria, frequency on urination, urgency, urinary 
incontinency, erectile dysfunction, and stress incontinency.  
The examiner did not indicate that the Veteran suffered renal 
dysfunction or symptomatology such as persistent edema with 
albuminura, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.

Also of record are VA outpatient treatment records.  However, 
none of the records show that the Veteran suffers renal 
dysfunction.  In fact, laboratory testing dated December 2005 
indicates that BUN and creatinine levels were normal.  

The Veteran was scheduled for another VA examination in May 
2006; however, the Veteran failed to report as he had no 
transportation to take him to the hospital.  Another VA 
examination was scheduled in December 2006.  The Veteran 
walked into the appointment and left about one minute after 
arriving.

Since the Veteran reported for a June 2004 and March 2007 
examination, the Board evaluated his claim on the evidence of 
record and will not summarily deny the claim based on a 
failure to attend the other examinations.  See 38 C.F.R. § 
3.655 (2008); Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991); see also Engelke v. Gober, 10 Vet. App. 396, 399 
(1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  
However, in light of the Veteran's actions, the Board will 
not attempt to schedule another VA examination.

The Board has reviewed the claims file and finds no 
indication from the medical evidence that the Veteran has 
experienced renal dysfunction since prostate surgery.  As 
such, his post-operative residuals of prostate cancer are 
rated based on voiding dysfunction.  It is important to note 
that the 60 percent rating currently in effect based on 
voiding dysfunction is the highest schedular rating available 
under Diagnostic Code 7528.  Consequently, the Board must 
consider whether a higher rating may be assigned on an extra-
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The Veteran is not employed and is rated totally disabled for 
his service connected PTSD.  He has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Board 
fully and sympathetically acknowledges that the Veteran 
experiences embarrassment because of his voiding function; 
however, it cannot find that this rises to the level of an 
exceptional or unusual factor so as to award a higher rating 
outside of the schedule of ratings.  

The evidence of record also shows that the Veteran has not 
required frequent periods of hospitalization for his prostate 
disability and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  Consequently, the Board finds that the 
60 percent evaluation currently assigned adequately reflects 
the clinically established impairment experienced by the 
Veteran and a higher rating cannot be assigned either on a 
schedular or extra-schedular basis.

Therefore, the Board finds that criteria are not met for 
assignment of a rating higher than 60 percent.  Because the 
preponderance of the evidence is against a rating higher than 
60 percent as of April 1, 2005, there is no doubt to be 
resolved in the Veteran's favor pursuant to 38 C.F.R. § 4.3.  
Consequently, the Board finds that the reduction in rating 
for prostate cancer from 100 percent to 60 percent was proper 
and a rating higher than 60 percent is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The duty to notify under the VCAA is triggered by the receipt 
of a claim.  In the case of a reduction, there has been no 
claim, and the duty is therefore not applicable.  Moreover, 
the Board notes that the regulation governing reduction, 38 
C.F.R. § 3.105(e), contains its own notice provisions and 
procedures.  The VCAA is not applicable where the law 
governing the matter in question does so.  Barger v. 
Principi, 16 Vet. App. 132 (2002).

The Board finds that VA has complied with the notice 
procedures of § 3.105(e), and has provided adequate notice 
even under the VCAA if it were applicable.  The August 2004 
notification letter to the Veteran and the accompanying 
proposed rating decision detailed the proposed actions, 
provided notice of the applicable evaluation criteria, 
described the types of evidence which would be helpful in 
avoiding the proposed reduction, and informed him of the 
right to request a hearing on the matter.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While 
here the process of reduction was not initiated by a claim 
for benefits, in disputing the proposed action and then 
initiating an appeal for regarding such, the Veteran has 
triggered VA's duty to assist.

The Board finds that that the duty to assist provisions of 
the VCAA have been satisfied.  The Veteran has been afforded 
a VA examination, and VA has obtained VA treatment records.  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to restoration of a 100 percent rating, and to a 
rating higher than 60 percent for the residuals of prostate 
cancer, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


